193 F.2d 490
COMMERCE INS. CO. OF GLENS FALLS, N.Y.v.UNITED STATES.
No. 11391.
United States Court of Appeals Sixth Circuit.
Dec. 14, 1951.

Wise, Roetzel, Maxon, Kelly & Andress, Akron, Ohio, for appellant.
Don C. Miller, Frank E. Steel, Cleveland, Ohio, for appellee.
Before ALLEN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel.


2
And it appearing that the policy involved was prepared by appellant insurance company;


3
And it appearing that the policy is ambiguous because it includes a number of provisions which indicate that the parties intended to enter into a contract of insurance and a further provision which indicates that the parties intended to enter into a contract of indemnity;


4
And it being the established law of Ohio that a contract of insurance prepared by the insurer in case of ambiguity will be construed most favorably to the insured, Bobier v. National Casualty Company, 143 Ohio St. 215, 54 N.E.2d 798; Kitt v. Home Indemnity Company, 153 Ohio St. 505, 92 N.E.2d 685.  Cf. North American Accident Insurance Co. v. Tebbs, 10 Cir., 107 F.2d 853, certiorari denied, 309 U.S. 678, 60 S. Ct. 717, 84 L. Ed. 1022:


5
It is ordered that the judgment be and it hereby is affirmed.